DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/174924. Hirayama, US 2016/0070029 is an English-language equivalent to WO 2014/174924, and will be cited herein. 
Regarding claims 1 and 2, Hirayama teaches a photosensitive composition for making an optical waveguide (Abstract), the composition comprising an epoxy resin (¶ [0027]-[0028]), a photo-cationic polymerization initiator (¶ [0038]-[0041]), and a bisphenol-A epoxy resin (¶ [0029]-[0030]) that corresponds to that claimed “solid semi-aliphatic bifunctional epoxy resin” of claim 1 and 2.

Regarding claim 3, Hirayama teaches that the semi-aliphatic bifunctional epoxy resin may be present in an amount of 30 wt% (¶ [0062]).

Regarding claim 4, Hirayama teaches examples in which the content of aromatic ring-containing epoxy resin is greater than 65 wt% (¶ [0064], Table 1 of pg. 7).

Regarding claims 5 and 6, Hirayama teaches various examples containing an additional polyfunctional epoxy resin and bifunctional epoxy resin other than the bisphenol-A epoxy resin are present in the claimed amounts (¶ [0062], Table 1 of pg. 7). 

Regarding claims 7-9, Hirayama teaches an optical waveguide made from the resin composition, the waveguide comprising a cladding layer on a substrate and a core layer provided in a pattern on the cladding layer for transmission of an optical signal, with the cladding layer or core layer made from a cured product of the resin composition (¶ [0048]-[0057]), and teaches a hybrid flexible printed wiring board comprising such a waveguide (¶ [0053]).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/IAN A RUMMEL/               Primary Examiner, Art Unit 1785